Citation Nr: 1718532	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  14-43 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to August 4, 2015 for the grant of service connection for a right shoulder disability.

2.  Entitlement to an effective date prior to August 4, 2015 for the grant of service connection for a right shoulder surgical scar.

3.  Entitlement to an effective date prior to August 4, 2015 for special monthly compensation (SMC) based on aid and attendance.


REPRESENTATION

Appellant represented by:	Rudy Melson, Agent


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from December 1965 to March 1966.

This appeal to the Board of Veterans' Appeals (Board) is from May and December 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The case was remanded in September 2016 and March 2017 for additional development and readjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An intent to file a claim for disability benefits was received on May 13, 2015.

2.  A complete application for service connection for a right shoulder disability, right shoulder scar, and SMC was received August 4, 2015.

3.  While there was an inferred claim for aid and attendance prior to May 13, 2015 there was not a demonstrated need for aid and attendance until that date.


CONCLUSIONS OF LAW

1.  The criteria are met for an effective date of May 13, 2015, but no earlier, for the grant of service connection for a right shoulder disability.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(r), 3.155, 3.400 (2016).

2.  The criteria are met for an effective date of May 13, 2015, but no earlier, for the grant of service connection for a right shoulder scar.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(r), 3.155, 3.400 (2016).

3. The criteria are met for an effective date May 13, 2015, but no earlier, for SMC based on the need for aid and attendance.  38 U.S.C.A. §§ 1114, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

With respect to the Veteran's claims he has not asserted that there is any notice deficiency in this case.  Since initial ratings and effective dates were assigned, the notice requirements have been met because the initial intended purpose of the notice has been served.  Additional notice is not required concerning these "downstream" effective date elements of the claims.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service records, and the Veteran's written assertions.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Moreover, resolution of this appeal ultimately turns on when the Veteran filed his claims, so an examination and opinion are not needed to fairly decide this appeal.  See 38 U.S.C.A. § 5103A (d)(2)(A)-(C); 38 C.F.R. § 3.159 (c)(4)(A)-(C).

The Board finds that all necessary development of the earlier effective date claims has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Legal Criteria and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (effective prior to March 24, 2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104 (a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Board, however, is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

The United States Court of Appeals for Veterans Claims (Court) has explicitly stated that the 'mere presence' of a diagnosis of a specific disorder in a VA medical report does not establish an intent on the part of the Veteran to seek service connection for that disorder.  Brannon 12 Vet. App. at 35; see MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); 38 C.F.R. § 3.155.  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).

For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim.  The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims.  See 38 C.F.R. § 3.155; 79 Fed. Reg. 57660-01.  

In the present case, the Veteran's initial contention was that the effective date for the grant of service connection for the right shoulder disability and associated surgical scar should be April 2, 2015 since this is date the RO received a statement that clearly expressed his intent to file for service connection and that a June 14, 2015 notice of disagreement applied to a May 14, 2015 rating decision that addressed the contention of a right shoulder condition secondary to the left shoulder disability.  See Notice of Disagreement received June 2016.  Notably, the May 2015 rating decision only addressed the rating for a left shoulder disability.

The April 2015 statement was received after March 23, 2015; therefore, the amended regulations apply.  The statement received is not considered a complete claim for benefits since it was not submitted on an application form prescribed by the Secretary.  See 38 C.F.R. § 3.160(a).  It is also not considered an intent to file a claim as this requires use of a prescribed intent to file a claim form, an electronic application saved within a VA web-based electronic claims application system prior to filing a complete claim, or oral intent communicated to designated VA personnel and recorded in writing.  See 38 C.F.R. § 3.155(b).

A communication such as the April 2, 2015 statement that expresses a desire to file for benefits, but does not satisfy the requirements of a complete form is considered a request for an application.  38 C.F.R. § 3.155(a).  These requests do not preserve the effective date of a claim.
A review of the file shows VA received the Veteran's intent to file a claim through telephone contact with his agent on May 13, 2015.  At this time, the agent expressed intent to file a claim for disability benefits.  The details of the conversation are documented in a Report of General Information that satisfies the requirements of the intent to file a claim under 38 C.F.R. § 3.155(b)(iii).  

The completed application form for benefits was received on August 4, 2015, which is within the 1 year of receipt of the intent to file a claim.  This claim encompassed the issues of entitlement to service connection for a right shoulder disability and right shoulder scar, and entitlement to SMC.  Unlike a request for an application, an intent to file a claim may preserve the effective date for the benefit sought if it is followed by timely receipt of a complete application.  Thus, an earlier effective date of May 13, 2015 is warranted for the grant of service connection for the shoulder disability and scar and SMC.

The Board has also considered whether a still earlier effective date is warranted under the prior regulations.  The Veteran's agent made assertions concerning an effective date in 2012.  He stated that an application for secondary service connection for the Veteran's right shoulder disability was received on February 19, 2002, but at that time the left shoulder disability was not service-connected and that service connection for the left shoulder was not established until February 28, 2012.  He contends that the right shoulder disability should be assigned the same effective date as the left shoulder even though it was not specifically claimed in the February 2012 claim (for service connection for a left shoulder disability) since VA already knew that the Veteran had contended back in 2002 that his right shoulder disability was secondary to the left shoulder.  February 28, 2012, he concludes, is the date entitlement arose for secondary service connection.  See VA 21-4138 received August 2016.

The record shows that on February 19, 2002 VA received an application for benefits for service connection for a left shoulder disability and a right shoulder disability secondary to the left shoulder.  See VA 21-526 received February 2002.  Both claims were denied in September 2002.  See Rating Decision - Narrative and Notification Letter sent October 3, 2002.  The Veteran did not appeal this decision and no additional evidence was received within one year of the denial, so the September 2002 decision became final.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2016).

On February 28, 2012, the RO received a claim that specifically noted a left shoulder disability and a mental health disability.  See VA 21-4138.  Although the Veteran's representative added the statement that any and all inferred or implied issues should also be addressed, the Board finds that there is insufficient evidence to conclude that a claim for a right shoulder disability and scar should be inferred or was implied.  Importantly, under the then-regulation in effect for informal claims, any informal claim had to "identify the benefit sought."  38 C.F.R. § 3.155 (2012).  

Here, the record does not show that the right shoulder was identified at the time of the February 2012 claim for benefits.  A lay statement from the Veteran's brother-in-law that accompanied the claim only made reference to the left shoulder.  See VA 21-4138 received February 2012.  An affidavit from the Veteran also accompanied the claim and while he made several statements regarding the left shoulder there were none regarding the right shoulder.  See Correspondence received February 2012.  

The Board is aware that there are certain circumstances in which a claim is not specifically raised but it is nevertheless inferred.  Examples of this are when a claim for unemployability is considered raised when there is a claim for a higher rating and there is evidence the Veteran cannot work due to the service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Similarly, the Court has found that a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the Veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  In these situations when a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU) and special monthly compensation (SMC).

The claim the Veteran's agent asserts should be inferred is for service connection.  There is no basis to conclude that a secondary service connection issue is raised whenever service connection for the primary disability is raised even if such a claim was raised and adjudicated at a previous time.  The Board finds that the absence of any reference to the right shoulder in the claim or in supporting documentation received on February 28, 2012 weighs against any inferred or implied claim for secondary service connection at that time.

No correspondence that may be construed as a formal or informal claim for service connection for a right shoulder disability and scar was received after the September 2002 decision became final and before the regulations for filing claims changed effective March 24, 2015.  Consequently, an effective date prior to May 13, 2015 for the grant of service connection for a right shoulder disability and right shoulder scar is not warranted.

Regarding the claim for an earlier effective date for the award of SMC, as previously noted, SMC is considered an inferred claim part and parcel to an increased rating claim, the Board must consider this in determining whether an even earlier effective date is warranted for SMC.

On February 28, 2012, the RO received the Veteran's claim for service connection for a left shoulder disability.  When service connection was subsequently awarded with an effective date of February 28, 2012, the Veteran appealed both the effective date and the rating, which were both eventually denial.  The Board finds that the increased rating claim in conjunction with the supporting medical evidence submitted is sufficient to infer that a claim for SMC was raised.  

Since the effective date is based on when the claim was received or when entitlement arose, whichever is later, the Board must now determine whether SMC was actually warranted at any time from February 28, 2012 to May 13, 2015.

The Veteran's SMC is based on the need for regular aid and attendance of another person.  This matter is governed by provisions of 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).
Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if as the result of service-connected disability, the veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran is in need of regular aid and attendance of another person: 

(1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

An Augst 2012 report from Dr. I. K at Bronx-Lebanon Hospital notes bilateral shoulder pain that ranged from mild, to moderate, to severe at times.  The Veteran reported mainly having difficulty with activities of daily living with strength related to overhead activities.  In the mornings, he had problems moving both shoulders, with the left worse than the right.  The Veteran denied having any problems with dislocation since the surgeries he had years ago.  On examination, he was able to raise both arms over his head, although he had 3+/5 motor power in all planes of the shoulder and moderate discomfort on testing.  See Medical Treatment Record - Non-Government Facility received August 2012.

On January 2013 VA examination, the Veteran reported that the bilateral shoulder surgeries were only successful in eliminating dislocations for 3 years and after that he had sporadic dislocations mostly on the left side.  He currently had difficulty with activities of daily living and overhead activities.  He denied having any flare-ups.  Range of motion studies revealed bilateral flexion to 140 degrees without painful motion, and bilateral adduction to 130 degrees without painful motion.  Repetitive testing did not reveal a change in the ranges of motions.  Functional loss was based on less movement than normal and weakened movement, bilaterally.  Pain on motion was also noted bilaterally, although as previously noted there was no objective evidence of painful motion during range of motion testing.  Both shoulders demonstrated strength of 4/5, infrequent episodes of dislocation, and guarding of movement only at the shoulder level.  Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The functional impact of the disabilities was that he could not perform overhead activities or heavy lifting/carrying.  See VA Examination received February 2013. 

On January 2013 mental health VA examination, the Veteran reported having had depressed mood most of the day, diminished interest or pleasure in almost all activities, loss of energy, feelings of worthlessness, and diminished ability to think or concentrate, all of which occurred nearly every day.  See VA Examination received February 2013.  

A September 2013 statement from Dr. E. M, noted several non-service connected disabilities that contributed to difficulties with activities of daily living and stated that the Veteran had been moved to a long-term care facility.  During a two hour examination, he observed the Veteran having pain behavior of overt wincing attributed to his left shoulder that included reaching, dressing/undressing, placing items on a shelf at chest height, screwing/unscrewing a jar cap, turning a knob and opening a door, etc.  

On examination, the physician observed muscle atrophy, joint instability, markedly restricted range of motion with impingement, and tenderness.  Grip strength was 4/5, bilaterally.  The Veteran was unable to manage overhead lifting or reaching with the left upper extremity and could only accomplish approximately 10 pounds at chest level.  He could accomplish 15 pounds of overhead lifting for 15 seconds with the right upper extremity; 20 pounds was accomplished at chest height. 

The Veteran's mood and affect were clearly those of a chronically depressed and debilitated person.  Attempts at increased activity and availability for interacting with others in social discourse and physical interaction were observed to be consistently short-lived.  

Regarding overall functionality, Dr. E. M rated the Veteran at 2 on a scale from 1 to 5.  In other words, he was able to manage some basic activities of daily living without assistance, although with difficulty and significant discomfort.  In his opinion, the overriding functionality limitations were clearly the result of biomechanical function loss induced chronic pain syndrome with severe psycho-emotional social depressive syndrome disorder.  See Medical Treatment Record - Non-Government Facility received May 2014.  

In May 2015, Dr. E. M reiterated many of the findings of his earlier statement, which suggested no improvement in the Veteran's level of functioning.  He stated that although both the Veteran's symptoms and functional capacities were more pronounced on the left than the right, he was clearly substantially symptomatic, limited both subjectively and objectively, in observation and performance involving both upper extremities.  This bilateral factor exacerbated functional impairment and disability.  See Medical Treatment Record - Non-Government Facility received May 2015.
The Veteran is shown to have some difficulties with activities of daily living due to service-connected disabilities, but he is not shown to be in need of regular aid and attendance as a result of these disabilities prior to May 13, 2015.  

Prior to May 13, 2015, the evidence indicates the Veteran's service-connected mental health disability affected his mood, energy level, and concentration, but it is not shown to have posed any impairment in attending to the activities of daily living.  Although the September 2013 statement from Dr. E. M states that the Veteran's functional limitations were the result of biomechanical functional loss and severe psychoemotional social depressive syndrome disorder, his description of mental health impairment was limited to social impairment so it does not suggest a significant impact his ability to care for himself.  Furthermore, many of the difficulties noted in the physician's statements are physical in nature and are related to upper extremity weakness particularly with overhead activities and limited motion.  The physician does note that the left shoulder is more impaired than the right, but he frequently refers to the bilateral shoulder disability in discussing the Veteran's limitations.  The physician's September 2013 statement also notes that the Veteran was able to manage some basic activities of daily living without assistance, although with difficulty and significant discomfort.

The January 2013 VA examiner found that the only functional impairment was being unable to perform overhead activities and being unable to do heavy lifting or carrying.

It is notable that the Veteran is shown to be right hand dominant (see C&P Exam received October 2015) and that the right shoulder disability was not service-connected until May 13, 2015.  Thus, it may not be considered in determining the need for aid and attendance prior to the date service connection was awarded for the right shoulder.  

When all of these factors are weighed together, the non-dominant left shoulder disability and the mental health disability do not present a disability picture that equates to him being so helpless as to require regular aid and attendance prior to May 13, 2015.  The Veteran may have had difficulty performing certain tasks and may have experienced pain or discomfort in doing so, but the evidence overall does not demonstrate that he was unable to dress, stay clean, feed himself, or attend to the wants of nature on a regular basis due to the service-connected left shoulder and mental health disabilities prior to May 13, 2015.

In denying an even earlier effective date, the Board finds the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3 , 4.7.

In short, the record establishes an effective date of May 13, 2015, but no earlier, for the grant of service connection for a right shoulder disability and right shoulder scar, and SMC.


ORDER

An effective date of May 13, 2015 for the grant of service connection for a right shoulder disability is granted, subject to the regulations governing payment of monetary awards.

An effective date of May 13, 2015 for the grant of service connection for a right shoulder scar is granted, subject to the regulations governing payment of monetary awards.

An effective date of May 13, 2015 for SMC for aid & attendance is granted, subject to the regulations governing payment of monetary awards.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


